Citation Nr: 0504796	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for diabetes 
mellitus and assigned a 20 percent rating for the disorder.  
The veteran appeal the percentage assigned.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's diabetes mellitus requires treatment by 
insulin and a restricted diet.

3.  The veteran's diabetes mellitus does not require 
regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim. 
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the veteran first raised the issue of 
entitlement to a higher initial evaluation for his diabetes 
mellitus in his April 2002 Notice of Disagreement, which was 
clearly after the July 2002 rating decision.  VA's Office of 
General Counsel indicated in VAOPGCPREC 8-2003 that when VA 
receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue, if VA has already given the section 
5103(a) notice regarding the original claim.

Here, prior to the decision on appeal, the RO advised the 
veteran of the evidence needed to substantiate his claim for 
service connection and the responsibilities of the parties in 
obtaining the evidence.  Thereafter, by a July 2003 letter, 
the veteran was advised of the evidence needed to 
substantiate his increased rating claim, as well as what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any additional 
evidence he wanted to have considered.

In addition, in the April 2003 Statement of the Case and 
October 2003 Supplemental Statement of the Case, the RO 
explained the basis for the evaluation assigned and outlined 
the applicable criteria for rating diabetes.  The Board 
finds, therefore, that VA has fulfilled its obligation to 
inform him of the evidence needed to substantiate his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all relevant data has been obtained 
for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  



Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 2002.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The veteran's diabetes mellitus is rated pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 
7913 provides a 100 percent disability rating if the disorder 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119 
(2003).

A 60 percent rating applies if the disorder requires insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

The disorder warrants a 40 percent rating if it requires 
treatment with insulin, a restricted diet, and regulation of 
activities.  A 20 percent rating applies if it requires 
treatment with insulin, a restricted diet; or an oral 
hypoglycemic agent and a restricted diet.  Compensable 
complications of diabetes are rated separately, unless they 
are part of the criteria used to support a 100 percent 
rating.  Non-compensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Analysis

The medical evidence establishes that the veteran has been on 
a restricted diet since 1993, and that he is currently 
receiving insulin for diabetes.  

In this regard, the veteran underwent a VA examination in 
March 2002 which noted that he takes insulin in the morning 
and evening and follows a diet.  He is seen by his provider 
every two to three months, and he was only hospitalized when 
the diagnosis of diabetes was made.  There are no episodes of 
acidosis.  He reported some numbness in his toes when his 
sugars are elevated.  Physical examination was unremarkable.  
Peripheral sensation appeared to be intact.  The diagnosis 
was diabetes mellitus without evidence of end-organ damage.  
The examiner stated that there may be very early suggestive 
evidence of peripheral neuropathy which was not debilitating 
in any fashion.


VA examination from July 2003 again noted that the veteran 
takes insulin twice a day.  He reported some tingling 
sensation in his feet, but had no history of fatigability or 
incoordination due to this condition.  He ambulates without 
restrictions.  Neurological examination revealed symmetrical 
deep tendon reflexes.  Motor testing was 5/5.  There was some 
questionable decreased pinprick on the outer margin of the 
left leg.  Impression was diabetes on insulin and Metformin 
with complications including very mild diabetic neuropathy.

VA outpatient treatment records for the period from May 
through October 2003 included reports of treatment for 
diabetes mellitus.  A May 2003 report noted that the veteran 
was feeling well and had started a walking program.  He 
reportedly walked three miles a day.  The clinician 
recommended that the veteran continue his walking program.  
It was also noted that the veteran was on disability due to a 
work related herniated disc from a tree falling on him.  A 
treatment report from October 2003 noted the veteran had 
gained eight pounds.  He had one episode of hypoglycemia the 
previous week.  He denied any neuropathies.  Physical 
examination noted the veteran appeared well and his diabetic 
foot examination was normal with no calluses or breakdown and 
intact nails.  He was to continue his active walking program. 

Because the evidence clearly shows the need for restricted 
diet and insulin, the critical issue in this case is whether 
the veteran's diabetes requires the regulation of activities, 
which is defined as an avoidance of strenuous occupational 
and recreational activities.  

In this case, the evidence fails to reveal any restriction of 
activities.  In fact, the evidence reveals that the veteran 
undertakes an active walking program, in which he walks three 
miles a day.  Moreover, the 2002 VA examination revealed no 
debilitating effects.  Likewise, the 2003 VA examination 
noted that his complaints of tingling in his feet failed to 
result in any functional impairment as there is no 
fatigability or incoordination, and he ambulates without 
assistance.  In summary, none of the medical evidence 
indicates that the veteran's activities are regulated due to 
diabetes mellitus.

In the veteran's May 2003 substantive appeal he stated that 
he was entitled to a higher disability rating because his 
diabetes mellitus has affected his ability to have sexual 
intercourse, drive, stand for long periods of time, and has 
affected his eyesight.  During the pendency of this appeal, 
service connection has been established for diabetic 
retinopathy, and erectile dysfunction, as well as entitlement 
to a special monthly compensation based on loss of use of a 
creative organ.  Any limitation of function due to those 
disabilities cannot be considered in determining the 
appropriate rating for diabetes mellitus.  See 38 C.F.R. 
§ 4.14 (2003) (evaluation of the same disability under more 
than one diagnosis is to be avoided).  

For the reasons noted above, the evidence fails to show that 
the veteran's symptoms and complaints not separately rated 
result in the need for a regulation of activities to warrant 
a 40 percent rating.  In addition, although the criteria for 
a 60 percent rating includes the existence of complications 
that would be noncompensable if separately rated, the 
evidence does not establish that the veteran meets any of the 
other criteria for a 60 percent.  Specifically, the evidence 
fails to show regulation of activities with episodes of 
ketoacidosis or hypgoglycemic reactions requiring one to two 
hospitalizations a year or twice monthly visits to a diabetic 
care provider.  In this regard, the veteran sees his provider 
every two to three months, and was only hospitalized once, 
when he was first diagnosed.  

In summary, although the medical evidence during the course 
of the claim reveals the need for restricted diet and 
insulin, it does not show the veteran must avoid strenuous 
activities in order to control his diabetes.  The Board 
finds, therefore, that the criteria for a higher rating for 
diabetes mellitus have not been met since the initiation of 
his claim for service connection.  Fenderson, 12 Vet. App. 
at 126-27.  For that reason the preponderance of the evidence 
is against the appeal to establish entitlement to a 
disability rating in excess of 20 percent for diabetes 
mellitus.


ORDER


The appeal to establish entitlement to an initial disability 
rating in excess of 20 percent for diabetes mellitus is 
denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


